     Case 3:20-cv-00611-MMD-WGC Document 1 Filed 10/29/20 Page 1 of 5



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (Nev. Bar No. 11480)
 2   871 Coronado Center Drive
 3   Suite 200
     Henderson, Nevada 89052
 4   +1 702-900-6339
     nick@wajdalawgroup.com
 5
     Attorney for the Plaintiff
 6

 7                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 8
      NICOLE G. NEAL,                                 Case No. 3:20-cv-00611
 9
                         Plaintiff,                   COMPLAINT
10
              v.
11                                                    1. VIOLATION OF THE FAIR DEBT
                                                      COLLECTION PRACTICES ACT, 15 U.S.C. §
12    MIDLAND CREDIT MANAGEMENT,                      1692 ET SEQ.
      INC.,
13                                                    JURY TRIAL DEMANDED
                         Defendant.
14

15         NOW COMES, Plaintiff, NICOLE G. NEAL, individually, through undersigned counsel,
16
     complaining of Defendant, MIDLAND CREDIT MANAGEMENT, INC. as follows:
17
                                      NATURE OF THE ACTION
18
            1.      This action arises under the Fair Debt Collection Practices Act (the “FDCPA”), 15
19

20   U.S.C. § 1692 et seq.

21                                    JURISDICTION AND VENUE

22          2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
23          3.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).
24
                                                 PARTIES
25
            4.      NICOLE G. NEAL (“Plaintiff”) is a natural person, over 18-years-of-age, who at all
26
     times relevant resided in Carson City, Nevada.
27

28          5.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
                                                        1
     Case 3:20-cv-00611-MMD-WGC Document 1 Filed 10/29/20 Page 2 of 5



 1           6.      MIDLAND CREDIT MANAGEMENT, INC. (“Defendant” or “MCM”) is a
 2   corporation organized and existing under the laws of the state of Kansas.
 3
             7.      MCM maintains its principal place of business at 350 Camino De La Reina, Suite
 4
     300, San Diego, California 2180.
 5
             8.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
 6

 7           9.      Defendant uses instrumentalities of interstate commerce and the mail in its business

 8   – the principal purpose of which is the collection of debt owed or due or asserted to be owed or due

 9   another.
10
                                        FACTUAL ALLEGATIONS
11
             10.     Plaintiff received a credit card issued by Credit One Bank, N.A.
12
             11.     Over time, approximately $630.00 in personal charges were made to Plaintiff’s
13
     account (“subject debt”).
14

15           12.     Plaintiff, due to unforeseen financial difficulties, defaulted on payments and

16   Plaintiff’s unpaid account balance was charged-off and referred for collection.
17           13.     Plaintiff’s approximately $630.00 balance is a “debt” as defined by 15 U.S.C. §
18
     1692a(5).
19
             14.     On or around July 30, 2020 MCM sent Plaintiff a debt collection letter, enclosed in
20
     an envelope with the words “TIME SENSITIVE DOCUMENTS” printed on its exterior in bold
21

22   font.

23           15.     Upon reading “TIME SENSITIVE DOCUMENTS”, Plaintiff immediately opened

24   the envelope.
25           16.     The letter contained information regarding Plaintiff’s subject debt.
26
             17.     The letter is a “communication” as defined by 15 U.S.C. . § 1692a(2) as it conveys
27
     information regarding Plaintiff’s subject debt.
28
                                                        2
     Case 3:20-cv-00611-MMD-WGC Document 1 Filed 10/29/20 Page 3 of 5



 1          18.     The letter is an attempt to collect upon the subject debt as the letter directly and
 2   unambiguously states as such.
 3
            19.     The envelope’s inclusion of the words “TIME SENSISTIVE DOCUMENTS” on its
 4
     exterior created a false sense of urgency for Plaintiff who was unable to afford to make a payment,
 5
     leading to needless emotional distress.
 6

 7                                               DAMAGES

 8          20.     Concerned with having had her rights violated, Plaintiff was forced to retain

 9   counsel; expending time and incurring attorney’s fees to vindicate her rights.
10
            21.     Moreover, Plaintiff suffered significant emotional distress and anxiety as a result of
11
     Defendant’s correspondence.
12
            22.     Additionally, as a result of the confusing language in the collection letter sent by
13
     Defendant, Plaintiff was deprived of her right to receive clear information as required by the
14

15   FDCPA.

16                                       CLAIMS FOR RELIEF
                           Count I – Violations of Sections 1692f of the FDCPA
17
            23.     Plaintiff restates and incorporates all paragraphs as if fully set forth herein.
18

19          24.     Pursuant to §1692f of the FDCPA, a debt collector is prohibited from using “unfair

20   or unconscionable means to collect a debt.” 15 U.S.C. § 1692f.
21          25.     The statute sets out a nonexclusive list of conduct that qualifies as unfair or
22
     unconscionable. Id.
23
            26.     Section 1692(f)(8) prohibits the following conduct: using any language or symbol,
24
     other than the debt collector’s address, on any envelope when communicating with a consumer by
25

26   use of the mails or by telegram, except that a debt collector may use his business name if such name

27   does not indicate that he is in the debt collection business.

28          27.     Section 1692f(8) regulates language “on any envelope” Id.
                                                      3
     Case 3:20-cv-00611-MMD-WGC Document 1 Filed 10/29/20 Page 4 of 5



 1          28.     The text of Section 1692f(8) is unequivocal “Any language or symbol,” except the
 2   debt collector’s address and, in some cases, business name, may not be included “on any envelope”.
 3
            29.     In other words, NO EXCEPTIONS.
 4
            30.     Accordingly, MCM”s inclusion of “TIME SENSITIVE DOCUMENTS” on the
 5
     front of the envelope violates 15 U.S.C. § 1692f(8).
 6

 7          31.     As alleged, Plaintiff instantly opened MCM’s mail because it said “TIME

 8   SENSITIVE DOCUMENTS”.

 9          32.     Upon information and belief, MCM has determined that it collects more from
10
     consumer by including “TIME SENSITIVE DOCUMENTS” on envelopes.
11
            33.     MCM”s practice of including “TIME SENSITIVE DOCUMENTS” on envelopes
12
     mailed to consumers unfairly puts MCM ahead of other debt collectors.
13
            34.     On information and belief, MCM”s research demonstrates that the least
14

15   sophisticated consumer is more likely to open letters sent in envelopes marked “TIME

16   SENSISTIVE DOCUMENTS” than envelopes that do not contain the words “TIME SENSITIVE
17   DOCUMENTS.”
18
     WHEREFORE, Plaintiff, NICOLE G. NEAL, respectfully requests that this Honorable Court
19
     enter judgment in his favor as follows:
20
                    a. Declaring that the practices complained of herein are unlawful and violate
21
                       Sections 1692f(8) of the FDCPA;
22
                    b. Awarding Plaintiff statutory and actual damages, in an amount to be determined
23                     at trial, for the underlying FDCPA violations;
24                  c. Awarding the Plaintiff costs and reasonable attorney fees as provided under 15
25                     U.S.C. §1692k; and

26                  d. Awarding any other relief as the Honorable Court deems just and proper.

27

28
                                                      4
     Case 3:20-cv-00611-MMD-WGC Document 1 Filed 10/29/20 Page 5 of 5



 1                                      DEMAND FOR JURY TRIAL
 2           Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in
 3
     this action so triable of right.
 4
     DATED: October 29, 2020                            Respectfully submitted,
 5
                                                        NICOLE G. NEAL
 6

 7                                                      By: /s/ Nicholas M. Wajda

 8                                                      Nicholas M. Wajda
                                                        WAJDA LAW GROUP, APC
 9                                                      871 Coronado Center Drive
                                                        Suite 200
10                                                      Henderson, Nevada 89052
                                                        +1 702-900-6339
11
                                                        nick@wajdalawgroup.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        5
